Citation Nr: 0618818	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-08 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from July 1954 to 
November 1958.    

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a October 2002 rating decision in which 
the RO denied the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  The veteran filed a 
notice of disagreement (NOD) in June 2003, and the RO issued 
a statement of the case (SOC) in January 2004.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2004.

In March 2006, the appellant and his spouse testified during 
a hearing before the undersigned Veterans Law Judge at the 
RO; a transcript of that hearing is of record.  

In May 2006, the veteran submitted additional medical 
evidence directly to the Board with a waiver of initial RO 
consideration.  The additional evidence includes both lay and 
an audiologist statement and hearing test results concerning 
the veteran's claimed conditions.  The Board accepts the 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800 (2005).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  While a member of the Marine Corps, the veteran likely 
experienced significant noise exposure as a result of his 
work in weaponry as a small arms technician.

3.  The veteran has current has current diagnoses of 
bilateral hearing loss (to an extent recognized as a 
disability for VA purposes) and tinnitus.

4.  The most probative evidence on the question of medical 
nexus between current hearing loss disability and service 
indicates that such disability resulted from military noise 
exposure.  

5.  The only objective opinion on the question of etiology of 
tinnitus indicates that such disability is likely consistent 
with noise exposure.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for bilateral hearing 
loss are met. 38 U.S.C.A. §§ 11131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2005).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

Considering the evidence in light of the above, and in view 
of the Board's favorable disposition of each of the claims on 
appeal, the Board finds that all necessary notification and 
development action in connection with these claims has been 
accomplished.  

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2005).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

The veteran's DD-214 reflects that, during active duty his 
military occupational specialty was small arms technician.  
It is also noted that he was stationed in Korea.  Service 
medical records are silent as to complaints, findings, or 
diagnosis of any hearing loss or tinnitus.  The report of the 
veteran's separation examination reflects that his hearing 
was assessed as normal; there is no notation as to any 
tinnitus or any specific noise exposure or incident of 
acoustic trauma.  His discharge medical examination in July 
1958 was normal.

The Board notes, however, the absence of in-service evidence 
of hearing loss is not fatal to a claim for service 
connection for such condition.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Considering the evidence of record in light of the above-
noted criteria, and with resolution of all reasonable doubt 
in the veteran's favor on each claim, the Board finds that 
the criteria for service connection for bilateral hearing 
loss and for tinnitus are met.

The record clearly shows that veteran currently has hearing 
loss to an extent recognized as a disability for VA purposes, 
as well as tinnitus.  

On an August 2002 VA fee basis audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
35
40
LEFT
25
30
30
30
30

The veteran's speech discrimination score on the Maryland CNC 
word list was 98 percent in the right ear and 94 percent in 
the left ear.

Subsequent private audiologic test results in June 2003, 
February 2004, and March 2006 confirm that the veteran has 
bilateral hearing loss pursuant to 38 C.F.R. § 3.385.

According to a March 2006 private audiologic test, the 
audiologist noted that the veteran complained of ringing and 
buzzing.  The audiologist noted the veteran's military 
history and explained that this was common when one is 
exposed to loud noises.

The question remains, however, as to whether either 
disability is medically related to the veteran's military 
service-to specifically include claimed noise exposure.  

The veteran's service medical records include no specific 
evidence of any significant noise exposure.  However, service 
records document that, as a member of the United States 
Marine Corps, he worked in weaponry as a small arms 
technician.  As such work likely involved noise exposure, the 
Board accepts the veteran's assertions of in-service noise 
exposure/acoustic trauma as credible and consistent with the 
circumstances of his military service.

Specifically as regards the veteran's hearing loss, the 
record includes a June 2003 private medical letter in which, 
S.B., M.D., the veteran's private internist, opined that 
after reviewing the veteran's medical and military history, 
the veteran's bilateral hearing loss was caused primarily by 
his military assignment and service with the Marine Corps.

The Board also notes that the claims file includes an August 
2002 VA fee basis audiological evaluation report and an 
October 2002 addendum that reflect an opposing viewpoint-
which the Board construes as indicating that a medical 
relationship between service and either hearing loss is less 
likely not.  Both opinions appear to be based on a review of 
the veteran's military and medical history.  However, the 
Board finds that the June 2003 opinion by the private 
physician on the question of medical etiology of hearing loss 
is more probative than the opinion an audiologist, a Ph.D. 
(but not an M.D.), without medical credentials. 

As such, the Board finds that the June 2003 private 
physician's opinion constitutes the most probative 
(persuasive) evidence on the question of medical etiology of 
bilateral hearing loss.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  As 
such, and in view of the above, the Board finds that the 
criteria for hearing loss are met.

Specifically as regards the appellant's tinnitus, the Board 
notes that, in March 2006, a private audiologist reported 
that the veteran had bilateral moderate sensorineural hearing 
loss.  The audiologist added that he veteran reported ringing 
and buzzing, which is what usually happened to people exposed 
to loud noises, such as during military service.  

The Board construes the March 2006 audiologist's opinion as 
indicating that the veteran's tinnitus is likely consistent 
with military noise exposure.  While-as with hearing loss-a 
medical opinion as to the etiology of the veteran's tinnitus 
may be considered more probative evidence in resolving the 
claim on appeal, here, the audiologist's opinion is the only 
objective evidence that addresses the etiology of tinnitus; 
hence, there is no contrary opinion of record.  Moreover, 
while such opinion is less than definitive, the Board points 
out that the opinion has been provided in terms sufficient to 
permit application of the reasonable doubt doctrine.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at  53-56.

In view of the foregoing, and affording the veteran the 
benefit of the doubt on the matter of matter of medical 
etiology of tinnitus, the Board also concludes that service 
connection for tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted

Service connection for tinnitus is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


